

Exhibit 10.1


LCI INDUSTRIES
2018 OMNIBUS INCENTIVE PLAN


Performance Stock Unit Award Agreement


        LCI Industries (the “Company”), pursuant to its 2018 Omnibus Incentive
Plan (the “Plan”), hereby grants an award of Restricted Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Restricted Stock Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided to you. Any capitalized term that is
used but not defined in this Agreement shall have the meaning assigned to it in
the Plan as it currently exists or as it is amended in the future.



Name of Participant: ________________________ Target Number of Performance Stock
Units: ROIC Units: ________ Diversification Units (based on Target Number of
ROIC Units): ________ Grant Date: March __, 2019 Measurement Period: January 1,
2021 – December 31, 2021 Vesting Schedule: The number of Units determined in
accordance with Annex A to have been earned as of the end of the Measurement
Period will vest* on the date the Committee certifies such performance results,
which shall be no later than March 10, 2022, subject to earlier vesting or
termination as provided in the attached Terms and Conditions Performance Goals: 
See Annex A
* Assumes your Service has been continuous from the Grant Date to the vesting
date. 



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents. With respect to this Award, if there
is any conflict between the provisions of this Agreement and any other agreement
between you and the Company (including any employment agreement), the provisions
of this Agreement will govern.





PARTICIPANT: LCI INDUSTRIES: BY: TITLE: 








--------------------------------------------------------------------------------



LCI INDUSTRIES
2018 Omnibus Incentive Plan
Performance Stock Unit Award Agreement


Terms and Conditions


1. Award of Performance Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions of this
Agreement and the Plan, of an award of Performance Stock Units consisting of:
(a) units that will be earned based on ROIC (as defined in Annex A to this
Agreement) (the “ROIC Units”), and (b) units that will be earned based on
Diversification (as defined in Annex A to this Agreement) (the “Diversification
Units”) (collectively, the “Units”). The number of Units that are actually
earned and vest will be determined by the Committee in accordance with Annex A
to this Agreement. Each Unit that is earned as a result of the applicable
performance goals specified in Annex A to this Agreement having been satisfied
and which thereafter vests represents the right to receive one Share of the
Company’s common stock. Prior to their settlement or forfeiture in accordance
with the terms of this Agreement, the Units granted to you will be credited to a
performance stock unit account in your name maintained by the Company. This
account will be unfunded and maintained for book-keeping purposes only, with the
Units simply representing an unfunded and unsecured contingent obligation of the
Company.


2. Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan. Following any such transfer, this Award shall continue to be subject to
the same terms and conditions that were applicable to this Award immediately
prior to its transfer. Any attempted transfer in violation of this Section 2
shall be void and without effect. The Units and your right to receive Shares in
settlement of any Units under this Agreement shall be subject to forfeiture
except to extent the Units have been earned and thereafter vest as provided in
Section 4.


3. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a holder of the Company’s common stock. You will not have any of
the rights of a shareholder of the Company in connection with any Units granted
or earned pursuant to this Agreement unless and until Shares are issued to you
in settlement of earned and vested Units as provided in Section 5.


4. Vesting and Forfeiture of Units. Subject in all cases to Section 8 of this
Agreement, the Units shall vest at the earliest of the following times and to
the degree specified.


(a) Scheduled Vesting. The number of Units that have been earned, as determined
by the Committee in accordance with Annex A, will vest on the Scheduled Vesting
Date, so long as your Service has been continuous from the Grant Date to the
Scheduled Vesting Date. For these purposes, the “Scheduled Vesting Date” means
the date the Committee certifies (i) the degree to which the applicable
performance goals for the Measurement Period have been satisfied, and (ii) the
number of Units that have been earned during the Measurement Period as
determined in accordance Annex A, which certification shall occur no later than
March 10, 2022.


(b) Disability. If your Service terminates by reason of your Disability prior to
the Scheduled Vesting Date, then the number of Units deemed earned and vested
shall be determined as follows: (i) if your termination of Service due to
Disability occurs before December 31, 2021, the Target Number of ROIC Units,
prorated to reflect the portion of the period of January 1, 2019 – December 31,
2021 (the “Proration Period”) that had passed prior to the date of the
termination of your Service; and (ii) if your termination of Service due to
Disability occurs on or after December 31, 2021, the number of Units will be
determined in accordance with Section 4(a) and Annex A hereof based on the
actual level of achievement of the performance goals set forth in Annex A. The
Units earned and calculated as set forth above shall be fully vested as of the
date of your termination of Service due to Disability.


(c) Death. If you die prior to the Scheduled Vesting Date, then the number of
Units deemed earned and vested shall be determined as follows: (i) if your death
occurs before December 31, 2021, the Target Number of



--------------------------------------------------------------------------------



ROIC Units, prorated to reflect the portion of the Proration Period that had
passed prior to the date of your death; and (ii) if your death occurs on or
after December 31, 2021, the number of Units will be determined in accordance
with Section 4(a) and Annex A hereof based on the actual level of achievement of
the performance goals set forth in Annex A. The Units earned and calculated as
set forth above shall be fully vested as of the date of your death.


(d) Retirement. If your Service terminates by reason of your Approved Retirement
(as defined in Section 9) prior to the Scheduled Vesting Date but on or after
December 31, 2021, then the number of Units deemed earned and vested shall be
determined in accordance with Section 4(a) and Annex A hereof based on the
actual level of achievement of the performance goals set forth in Annex A. The
Units earned and calculated as set forth above shall be fully vested as of the
date of your Approved Retirement.


(e) Qualifying Termination. If your Service is terminated by the Company without
Cause, or is terminated by you for Good Reason (as defined in Section 9 below)
(and such termination does not occur within twenty-four (24) months after a
Change in Control, which termination is governed by Section 4(f) hereof) prior
to the Scheduled Vesting Date but on or after December 31, 2021, then the number
of Units deemed earned and vested shall be determined in accordance with Section
4(a) and Annex A hereof based on the actual level of achievement of the
performance goals set forth in Annex A. The Units earned and calculated as set
forth above shall be fully vested as of the date of your termination of Service.


(f) Change in Control. If a Change in Control occurs while you continue to be a
Service Provider and prior to the Scheduled Vesting Date, the following
provisions shall apply:


(i) If, within twenty-four (24) months after a Change in Control (A) described
in paragraphs (1) or (2) of Section 2(g) of the Plan or (B) that constitutes a
Corporate Transaction as defined in paragraph (3) of Section 2(g) of the Plan
and in connection with which the surviving or successor entity (or its Parent)
has continued, assumed or replaced this Award, you experience an involuntary
termination of Service for reasons other than Cause or you terminate your
Service for Good Reason, then the Units shall be deemed to have been earned and
vested as of such termination date to the degree and in the manner provided in
Section 4(f)(iii).


(ii) If this Award is not continued, assumed or replaced in connection with a
Change in Control that constitutes a Corporate Transaction, then the Units shall
be deemed to have been earned and vested immediately prior to the effective time
of the Corporate Transaction to the degree and in the manner provided in Section
4(f)(iii).


(iii) The number of Units that would be deemed earned and vested pursuant to
Section 4(f)(i) and Section 4(f)(ii) will be equal to (A) if the accelerated
vesting event occurs before December 31, 2021, the Target Number of ROIC Units,
prorated to reflect the portion of the Proration Period that had passed prior to
the date of the Change in Control or the termination of Service, as applicable,
or (B) if the accelerated vesting event occurs on or after December 31, 2021,
the number of Units will be determined in accordance with Section 4(a) and Annex
A hereof based on the actual level of achievement of the performance goals set
forth in Annex A.


(g) Forfeiture of Unvested Units. Any Units that do not vest on the applicable
vesting date as provided in Sections 4(a) through (f) shall immediately be
forfeited. If your employment terminates prior to the Scheduled Vesting Date
under circumstances other than as set forth in Sections 4(b) through (f), all
unvested Units shall immediately be forfeited.


5. Settlement of Units. Subject to Section 8 below, as soon as practicable after
any date on which Units vest (but no later than the 15th day of the third
calendar month following the applicable vesting date), the Company shall cause
to be issued and delivered to you (or to your personal representative or your
designated beneficiary or estate in the event of your death, as applicable) one
Share in payment and settlement of each vested Unit. Delivery of the Shares
shall be effected by the issuance of a stock certificate to you, by an
appropriate entry in the stock register maintained by the Company’s transfer
agent with a notice of issuance provided to you, or by the electronic delivery
of the Shares to a brokerage account, and shall be subject to the tax
withholding provisions of Section 7 and compliance with all applicable legal
requirements as provided in Section 17(c) of the Plan, and shall be in complete
satisfaction and settlement of such vested Units. The Company will pay any
original issue or transfer taxes with respect to the issue and transfer of
Shares to you pursuant to this Agreement, and all fees and expenses incurred by
it



--------------------------------------------------------------------------------



in connection therewith. If the Units that vest include a fractional Unit, the
Company shall round the number of vested Units to the nearest whole Unit prior
to issuance of Shares as provided herein.


6. Dividend Equivalents. The following provisions shall apply if the Company
pays cash dividends on its Shares while any Units subject to this Agreement are
outstanding.


(a) Prior to Scheduled Vesting Date. Prior to the Scheduled Vesting Date, on
each dividend payment date, a dividend equivalent dollar amount equal to the
Target Number of ROIC Units pursuant to this Agreement as of the dividend record
date times the dollar amount of the cash dividend per Share shall be deemed
reinvested in additional Units as of the dividend payment date and such
additional Units shall be credited to your performance stock unit account. The
number of additional Units so credited shall be determined based on the Fair
Market Value of a Share on the applicable dividend payment date. Any additional
Units so credited will be subject to the same terms and conditions, including
the timing of vesting and settlement, applicable to the underlying Units to
which the dividend equivalents relate.


(b) As of Scheduled Vesting Date. As of the Scheduled Vesting Date, you will be
credited with an additional number of Units if and to the extent that your
performance stock unit account would have been credited with additional Units
under Section 6(a) had the determination of additional Units in Section 6(a)
been based on the actual number of Units (ROIC and Diversification) earned under
this Agreement, as determined by the Committee in accordance with Annex A. The
calculation of such additional number of Units pursuant to this Section 6(b)
will be determined according to the same formula as set forth in Section 6(a).
The additional number of Units credited pursuant to this Section 6(b) will be
fully vested and subject to settlement at the same time as the underlying Units
as provided in Section 5 above.


7. Tax Consequences and Withholding. No Shares will be delivered to you in
settlement of vested Units unless you have made arrangements acceptable to the
Company for payment of any federal, state, local or foreign withholding taxes
that may be due as a result of the delivery of the Shares. You hereby authorize
the Company (or any Affiliate) to withhold from payroll or other amounts payable
to you any sums required to satisfy such withholding tax obligations, and
otherwise agree to satisfy such obligations in accordance with the provisions of
Section 14 of the Plan. You may elect to satisfy such withholding tax
obligations by having the Company withhold a number of Shares that would
otherwise be issued to you in settlement of the Units and that have a Fair
Market Value equal to the amount of such withholding tax obligations by
notifying the Company of such election.


8. Forfeiture of Award and Compensation Recovery.


(a) Financial Restatements. In the event of a restatement of the Company’s
financial statements, the Committee shall have the right to review this Award,
the amount, payment or vesting of which was based on an entry in the financial
statements that is the subject of the restatement. If the Committee determines,
based on the results of the restatement, that a lesser amount or portion of this
Award should have been paid or vested, it may (i) cancel all or any portion of
this Award and (ii) require you or any other person to whom any payment has been
made or shares or other property have been transferred in connection with this
Award to forfeit and pay over to the Company, on demand, all or any portion of
the value realized (whether or not taxable) on the vesting or payment of this
Award.


(b) Forfeiture Conditions. Notwithstanding anything to the contrary in this
Agreement, (i) if you cease to be Service Provider because your Service is
terminated for Cause, (ii) if the Committee determines that the payment of the
Award was based on an incorrect determination that financial or other criteria
were met, (iii) if you breach any of the covenants or provisions described in
Section 8(c) below unless compliance with the applicable portion of such
covenants has been waived in writing by the Committee in its discretion, or (iv)
if you breach any other agreement between you and the Company, including,
without limitation, any employment agreement, then, in the discretion of the
Committee: (A) any unsettled portion of this Award may be reduced, cancelled or
forfeited, and (B) any settled portion of this Award may be rescinded and
recovered within one (1) year after the Company becomes aware of such activity,
conduct or event. The Company shall notify you in writing of any such reduction,
cancellation, forfeiture, rescission or recovery. Immediately after receiving
such notice, you shall forfeit this Award as well as the right to receive Shares
that have not yet been issued pursuant to Section 5 to the extent indicated
therein. If the written notice mandates the rescission or recovery of any
settled portion of this Award, then within



--------------------------------------------------------------------------------



ten (10) days of the date of such notice, you are required to (y) return to the
Company the number of Shares that you received upon settlement of this Award
which have not been sold and (z) pay to the Company in cash an amount equal to
the Fair Market Value of such Shares as of the respective settlement dates of
the underlying Units (with respect to Shares received hereunder that you
previously sold). The Company also shall be entitled to set-off against the
amount of any such gain any amount owed to you by the Company.


(c) Restrictive Covenants.


(1) Non-Disclosure and Return of Confidential Information. You have or will be
given access to and provided trade secrets, confidential and proprietary
information, and other non-public information and data of or about the Company
(and its Affiliates) and its business (“Confidential Information”) in the course
of your Service which is of unique value to the Company. Examples of
Confidential Information include, without limitation: confidential business or
manufacturing processes; research and development information; inventions,
improvements and designs; new product or marketing plans; business strategies
and plans; merger and acquisition targets; financial and pricing information;
computer programs, source codes, models and databases; analytical models; human
resources strategies; customer lists and information; information received from
or about third parties that the Company is obligated to keep confidential;
supplier and vendor lists; and other information which is not generally
available to the public. You agree not to disclose, publish or use Confidential
Information, either during or after your Service is terminated, except (1) as
necessary to perform your duties during your term of Service, (2) as the Company
may consent in writing, (3) as required by law or judicial process, provided you
(unless prohibited by applicable law) promptly notify the Company in writing of
any subpoena or other judicial request for disclosure involving Confidential
Information or trade secrets, and reasonably cooperate with any effort by the
Company to obtain a protective order preserving the confidentiality of the
Confidential Information or trade secrets, or (4) in connection with reporting
possible violations of law or regulations to any governmental agency or from
making other disclosures protected under any applicable whistleblower laws. The
confidentiality obligations set forth herein shall continue indefinitely, for so
long as the Confidential Information remains confidential (and you understand
that you will not be relieved of your obligations if the Confidential
Information loses its confidential nature because of a breach of any of your
obligations to the Company or its Affiliates). If this Agreement is enforced by
a court applying the law of a jurisdiction where a time frame is required for a
non-disclosure provision to be enforceable with respect to information that does
not rise to the level of a trade secret, then your obligations with respect to
such information will be in effect during your term of Service and for three (3)
years thereafter. You further agree to return any and all Confidential
Information, whether in hard or electronic format, regardless of the location on
which such information may reside, no later than three (3) business days
following the termination of your Service. Notwithstanding anything to the
contrary herein or in any policy of the Company, you may not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney if such
disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law or for pursuing an anti-retaliation lawsuit; or (B)
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal and you do not disclose the trade secret except
pursuant to a court order. In the event a disclosure is made, and you file a
lawsuit against the Company alleging that the Company retaliated against you
because of your disclosure, you may disclose the relevant trade secret or
confidential information to your attorney and may use the same in the court
proceeding only if (x) you ensure that any court filing that includes the trade
secret or confidential information at issue is made under seal; and (y) you do
not otherwise disclose the trade secret or confidential information except as
required by court order.


(2) No Solicitation of or Competitive Business with Customers. During the
Restricted Period, you shall not, directly or indirectly, (i) provide, sell,
market, attempt to provide, sell or market, or assist any person or entity in
the provision, sale or marketing of any Competitive Product to any Customer with
respect to whom, at any time during the twenty-four (24) months immediately
preceding the termination of your Service, you sold, provided, or assisted in or
supervised the sale or provision of, any products or services on behalf of the
Company (or an Affiliate), you designed, developed or manufactured, or assisted
in or supervised the design, development or manufacture of any product on behalf
of the Company (or an Affiliate), you had any business contact on behalf of the
Company (or an Affiliate), you had any



--------------------------------------------------------------------------------



relationship, business development, sales, service or account responsibility
(including, without limitation, any supervisory or managerial responsibility) on
behalf of the Company (or an Affiliate), or you had access to, or gained
knowledge of, any Confidential Information concerning the Company’s (or an
Affiliate’s) business with such Customer, or (ii) otherwise solicit or
communicate with any such Customer for the purpose of selling or providing any
Competitive Product. For avoidance of doubt, the foregoing covenant prohibits,
among other things, you from being employed or engaged by or providing
Competitive Services to any Customer in any manner in which you will be
developing, producing, providing, or managing the development, production or
provision of, any Competitive Product to or for the benefit of such Customer if
such Competitive Product displaces, diminishes the need for, or serves as a
substitute for, any products that the Company or any of its Affiliates provided,
or could provide, to such Customer.


(3) No Solicitation of or Competitive Business with Restricted Prospective
Customers. During the Restricted Period, you shall not, directly or indirectly,
(i) provide, sell, market, attempt to provide, sell or market, or assist any
person or entity in the provision, sale or marketing of any Competitive Product
to any Restricted Prospective Customer or (ii) otherwise solicit or communicate
with any Restricted Prospective Customer for the purpose of selling or providing
any Competitive Product. For avoidance of doubt, the foregoing covenant
prohibits, among other things, you from being employed or engaged by or
providing Competitive Services to any Restricted Prospective Customer in any
manner in which you will be developing, producing, providing, or managing the
development, production or provision of, any Competitive Product to or for the
benefit of the Restricted Prospective Customer if such Competitive Product
displaces, diminishes the need for, or serves as a substitute for, any product
that the Company or any of its Affiliates provided, or could provide, to such
Restricted Prospective Customer.


(4) No Hire. During the Restricted Period, you shall not, directly or
indirectly: (i) solicit, recruit, hire, employ, engage the services of or
attempt to hire, employ or engage the services of any individual who is an
employee or contractor of the Company or an Affiliate (or who was, within the
six (6) months prior to the termination of your Service, an employee or
contractor of the Company or an Affiliate); (ii) assist any person or entity in
the recruitment, hiring or engagement of any individual who is an employee or
contractor of the Company or an Affiliate (or who was, within the six (6) months
prior to the termination of your Service, an employee or contractor of the
Company or an Affiliate); (iii) urge, induce or seek to induce any individual to
terminate his/her employment or engagement with the Company or an Affiliate; or
(iv) advise, suggest to or recommend to any Competitor or other entity with
which you are employed or otherwise associated that it employ, engage the
services of or seek to employ or engage the services of any individual who is an
employee or contractor of the Company or an Affiliate (or who was, within the
six (6) months prior to the termination of your Service, an employee or
contractor of the Company or an Affiliate).


(5) No Competition. During the Restricted Period, you shall not, directly or
indirectly, on your own behalf or on behalf of any person or entity other than
the Company or an Affiliate, including as a proprietor, principal, agent,
partner, officer, director, shareholder, employee, member of any association,
consultant or otherwise, perform Competitive Services in the Restricted Area for
or on behalf of any Competitor, with respect to Competitive Products.


(6) Non-Disparagement. During your term of Service and afterward, you shall not,
directly or indirectly, criticize, make any negative comments about or otherwise
disparage the Company, its Affiliates or any persons or entities associated with
any of them, whether orally, in writing, electronically or otherwise, directly
or by implication, to any person or entity, including Company customers or
agents; provided, however, that nothing in this Section 8(c)(6) is intended to
prohibit you from (A) making any disclosures or statements in good faith in the
normal course of performing your duties or responsibilities for the Company
during your Service; (B) making any disclosures as may be required or compelled
by law or legal process; or (C) making any disclosures or providing any
information to a governmental agency or entity, including without limitation in
connection with a complaint by you against the Company or the investigation of
any complaint against the Company.


(7) No Injurious, Detrimental or Prejudicial Conduct. Except as otherwise
permitted in Section 8(c)(6), during your term of Service or afterward, you
shall not, directly or indirectly, engage in any conduct



--------------------------------------------------------------------------------



or inaction, or omit to take any action, which conduct, action or inaction is
reasonably determined by the Committee to be injurious, detrimental or
prejudicial to the business or reputation of the Company or its Affiliates or
any interest of the Company and its Affiliates, including, but not limited to, a
violation of any material Company or Affiliate policy or a violation of any
federal or state securities laws, rules or regulations or of any rule or other
requirement of any securities exchanges on which the Company’s Shares may, at
the time, be listed.


(d) Compensation Recovery Policy. In addition to those provisions in Sections
8(a), 8(b) and 8(c), to the extent that this Award and any compensation
associated therewith is considered “incentive-based compensation” within the
meaning and subject to the requirements of Section 10D of the Exchange Act, this
Award and any compensation associated therewith shall be subject to potential
forfeiture or recovery by the Company in accordance with any compensation
recovery policy adopted by the Board or the Committee in response to the
requirements of Section 10D of the Exchange Act and any implementing rules and
regulations thereunder, or as otherwise required by law. This Agreement may be
unilaterally amended by the Committee to comply with any such compensation
recovery policy.


(e) Remedies. The parties expressly agree that the forfeiture and repayment
obligations contained in this Section 8 are in addition to, and not in lieu of,
any and all other legal and/or equitable remedies, including without limitation,
injunctive relief, that may be available to the Company in connection with your
breach of Section 8(c), and the Company reserves it rights to pursue all such
remedies. You acknowledge and agree that your breach of Section 8(c) will cause
irreparable injury to the Company and that money damages will not be adequate
relief for such injury and, accordingly, you agree that the Company shall be
entitled to obtain equitable relief, including, but not limited to, temporary
restraining orders, preliminary injunctions and/or permanent injunctions,
without having to post any bond or other security, to restrain or enjoin such
breach, in addition to all other remedies which may be available to the
Company. 


9. Definitions.


(a) Affiliate. “Affiliate” means any entity that directly, or indirectly through
one or more intermediaries, is owned or controlled by, owns or controls, or is
under common ownership or control with, the Company; for this purpose, “control”
of an entity means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of the entity, whether
through the ownership of voting securities, by contract or otherwise.


(b) Approved Retirement. “Approved Retirement” means any voluntary termination
of employment on or after the date on which the sum of your age and years of
employment with the Company or its Affiliates equals at least sixty-five (65)
with the approval of the Committee, or any other termination of employment that
the Committee determines to qualify as an Approved Retirement.


(c) Competitive Products. “Competitive Products” are products and/or services
that are the same as, substantially similar to (in terms of type, brand or
purpose) or a competitive alternative for the products and/or services offered
by the Company or its Affiliates in its business, including but not limited to
products: (i) regarding which you performed any services for the Company or its
Affiliates at any time during the twenty-four (24) month period immediately
preceding the termination of your Service; and/or (ii) about which you had
access to any Confidential Information at any time during the twenty-four (24)
month period immediately preceding the termination of your Service.


(d) Competitive Services. “Competitive Services” means services performed in any
of the following capacities or functions: (i) any capacity or function that is
the same or similar to that in which you worked for or on behalf of the Company
or its Affiliates at any time during the twenty-four (24) month period
immediately preceding the termination of your Service; (ii) any officer,
director or executive capacity or function; (iii) any sales capacity or
function; (iv) any marketing or business development capacity or function; (v)
any managerial capacity or function; (vi) any product development capacity or
function; (vii) any consulting capacity or function; (viii) any ownership
capacity, except not including your ownership as a passive investment of up to
one percent (1%) of any class of securities listed or admitted to trading on a
national securities exchange or otherwise regularly traded in a public market;
(ix) any capacity or function in which you likely would inevitably use or
disclose the Company’s or any



--------------------------------------------------------------------------------



Affiliate’s trade secrets and/or Confidential Information; (x) any capacity or
function in which the customer goodwill you helped to develop for or on behalf
of the Company or its Affiliates would facilitate or support your work for or on
behalf of the Competitor; and/or (xi) any capacity or function in which your
knowledge of the Confidential Information would facilitate or assist your work
for or on behalf of the Competitor.


(e) Competitor. “Competitor” means any individual or entity (including a
Customer) that engages in the business (in whole or in any part) of the Company
or its Affiliates, and which provides products and/or services that are the same
as, substantially similar to (in terms of type, brand or purpose) or a
competitive alternative for the products and/or services offered by the Company
or its Affiliates in its business, as of the date on which your Service
terminates.


(f) Customer. “Customer” means any individual or entity as to which, with or to
whom, within the twenty-four (24) month period immediately preceding the
termination of your Service: (i) any products or services were provided by the
Company, or (ii) any contract was entered into with the Company for the
provision of any products or services.


(g) Good Reason. “Good Reason” means the existence of one or more of the
following conditions without your written consent, so long as you provided
written notice to the Company of the existence of the condition not later than
90 days after the initial existence of the condition, the condition has not been
remedied by the Company within 30 days after its receipt of such notice and you
terminate your Service no later than 130 days after the condition’s initial
occurrence: (i) a material reduction in your base salary other than in
connection with a general reduction affecting a group of employees; (ii) a
relocation of your primary work location by more than 100 miles; or (iii) any
material reduction in your authority, duties or responsibilities.


(h) Restricted Area. Because of the nature of the Company’s business and the
nature of your duties and responsibilities for the Company, your obligations
under Section 8(c)(5) shall apply in each of the following geographic areas,
which shall collectively be defined as the “Restricted Area”: (i) the State of
Indiana; (ii) Elkhart County, Indiana, and the contiguous counties thereto
(including the contiguous counties in the State of Michigan); and (iii) the
area(s) within a 100 mile radius of any office, facility and/or manufacturing
operation of the Company (or of any Affiliate) to which you were assigned to
work or report, at which you worked or performed services or for which you were
responsible, in whole or in part, for managing for or on behalf of the Company
(or any Affiliate) as of the termination of your Service or at any time during
the twenty-four (24) months immediately preceding the termination of your
Service.


(i) Restricted Period. “Restricted Period” means during the term of your Service
and for the [twelve (12)] [twenty-four (24)] month period immediately after the
termination of your Service, regardless whether such termination was voluntary
or involuntary.


(j) Restricted Prospective Customer. “Restricted Prospective Customer” means:
(i) any person or entity whom you, on behalf of the Company (or any Affiliate),
solicited, assisted in the solicitation of, or engaged in marketing, sales or
business development efforts towards, at any time during the twelve (12) months
immediately preceding the termination of your Service; and/or (ii) any person or
entity to whom the Company (or any Affiliate) submitted a quotation, bid or
sales proposal at any time during the twelve (12) months immediately preceding
the termination of your Service if you were involved in or aware of such
quotation, bid or sales proposal during your Service.


10. Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered (including
electronically) to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided. Unless and until some other address is so designated,
all notices or communications by you to the Company shall be mailed or delivered
to the Company, to the attention of its Vice President- Chief Legal Officer at
the Company’s offices located at 4100 Edison Lakes Pkwy, Suite 210, Mishawaka,
IN 46545, legal@lci1.com. All notices or communications by the Company to you
may be given to you personally or may be mailed or, if you are still a Service
Provider, emailed to you at the address indicated in the Company’s records as
your most recent mailing or email address.






--------------------------------------------------------------------------------



11. Additional Provisions.


(a) Standing. The Company’s Affiliates are intended third-party beneficiaries of
this Agreement and this Agreement may be enforced by the Company and/or its
Affiliates, either singularly or jointly.


(b) No Right to Continued Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.


(c) Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.


(d) Governing Law; Venue; Waiver of Jury Trial. To the extent not pre-empted by
federal law, this Agreement, the parties’ performance hereunder, and the
relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof. Each party hereto agrees that any legal action
arising out of or relating to this Agreement shall be commenced and maintained
exclusively before any state or federal court having appropriate subject matter
jurisdiction located in St. Joseph County, Indiana. Further, each party hereto
irrevocably consents and submits to the personal jurisdiction and venue of such
courts located in St. Joseph County, Indiana, and waives any right to challenge
or otherwise object to personal jurisdiction or venue (including, without
limitation, any objection based on inconvenient forum grounds) in any action
commenced or maintained in such courts located in St. Joseph County, Indiana;
provided, however, the foregoing shall not affect any applicable right a party
may have to remove a legal action to federal court. EACH PARTY HERETO
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT.


(e) Severability. The provisions of this Agreement shall be severable and if any
provision of this Agreement is found by any court to be unenforceable, in whole
or in part, the remainder of this Agreement shall nevertheless be enforceable
and binding on the parties. You also agree that any trier of fact may modify any
invalid, overbroad or unenforceable provision of this Agreement so that such
provision, as modified, is valid and enforceable under applicable law.


(f) Independent Covenants. To the extent you are or become subject to any other
agreements with the Company or any Affiliate that contain restrictive covenants,
including, but not limited to, any employment agreement, non-competition
agreement, non-disclosure agreement or non-solicitation agreement, the
restrictive covenants set forth in Section 8 of this Agreement are independent
of, supplement and do not supersede such other agreements.


(g) Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


(h) Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).


(i) Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Award by electronic means and request your acceptance of this
Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.


By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.







--------------------------------------------------------------------------------



Annex A


ROIC Units


The ROIC Units can be earned if ROIC for the Measurement Period exceeds a
threshold percentage, and the number of ROIC Units earned will be determined in
proportion to the ROIC percentage for the Measurement Period over the threshold
ROIC percentage up to the maximum ROIC percentage, in accordance with the chart
below. Except as otherwise provided in Section 4, the number of ROIC Units that
shall be earned will be determined by the Committee in its sole discretion.


The term “ROIC”, or “Return on Invested Capital”, means Operating Profit divided
by Average Invested Capital, where: (i) “Operating Profit” is the Company’s
fiscal year consolidated operating profit, as detailed in the Company’s
financial statements filed with the U.S. Securities and Exchange Commission
(“SEC”); and (ii) “Average Invested Capital” is the average of the prior year
end and current year quarterly (Total Stockholders Equity + Indebtedness) –
(Cash, Cash Equivalents and Short-Term Investments).


 “Total Stockholders’ Equity” is the Company’s total stockholders’ equity as of
the particular measurement date, as detailed in the Company’s financial
statements filed with the SEC.


“Indebtedness” is the Company’s indebtedness as of the particular measurement
date, as detailed in the Company’s financial statements filed with the SEC.


“Cash, Cash Equivalents and Short-Term Investments” is the sum of the cash, cash
equivalents and short-term investments as of the particular measurement date, as
detailed in the Company’s financial statements filed with the SEC.


In addition, the Committee may adjust ROIC to exclude the impact of the
following: (i) accretion expense; (ii) goodwill impairment; (iii) charges for
reorganizing or restructuring; (iv) charges from asset write-downs; (v)
acquisitions or divestitures; (vi) foreign exchange gains or losses; (vii)
changes in accounting principles or tax laws, rules or regulations, including,
without limitation, the effect of the U.S. tax reform act signed into law on
December 22, 2017; and (viii) extraordinary, unusual, transition, one-time
and/or non-recurring items as determined by the Committee from time to time.


Calculation of ROIC Units


ROIC Performance
Multiple of Target Number of
ROIC Units
[___]% (Threshold)
[___]x
[___][%
[___]x
[___]% (Target)
1.00x
[___]%
[___]x
[___]% (Maximum)
[___]x



When ROIC performance is between inflection points, linear interpolation will be
used to determine the number of ROIC Units.


Diversification Units


The Diversification Units can be earned (subject to the minimum requirement
related to net sales to original equipment manufacturers of recreational
vehicles in North America set forth below) if Diversification for the
Measurement Period exceeds a threshold percentage, and the number of
Diversification Units earned will be determined in proportion to the
Diversification percentage for the Measurement Period over the threshold
Diversification percentage up to the maximum Diversification percentage, and
shall be a factor of the number of



--------------------------------------------------------------------------------



ROIC Units actually earned (as determined as described above), in accordance
with the chart below. Except as otherwise provided in Section 4, the number of
Diversification Units that shall be earned will be determined by the Committee
in its sole discretion.


The term “Diversification” means:


(a) (i) the Company’s consolidated net sales, as detailed in the Company’s
financial statements filed with the SEC, minus (ii) the Company’s consolidated
net sales to original equipment manufacturers of recreational vehicles in North
America, as reflected in the Company’s financial statements filed with the SEC,
divided by


(b) the Company’s consolidated net sales, as detailed in the Company’s financial
statements filed with the SEC.


However, no Diversification Units will be earned if the Company’s consolidated
net sales to original equipment manufacturers of recreational vehicles in North
America in 2021 are less than $[__________].


Calculation of Diversification Units


Diversification Performance
Multiple of Earned Number of ROIC Units
[___]% (Threshold)
[___]x
[___]%
[___]x
[___]% (Target)
[___]x
[___]%
[___]x
[___]% (Maximum)
[___]x



When Diversification performance is between inflection points, linear
interpolation will be used to determine the number of Diversification Units.



